PER CURIAM.
The petition is granted and Genaro Ca-silla is hereby afforded a belated appeal from judgment and sentence in Gadsden County Case Number 11-18-CF. Upon issuance of mandate in this cause, a copy of the opinion will be provided to the clerk of the circuit court who shall treat it as a notice of appeal. See Fla. R.App. P. 9.141(c)(6)(D).
The circuit court shall appoint counsel to represent Casilla in the direct appeal if he qualifies for such an appointment.
PETITION GRANTED.
VAN NORTWICK, THOMAS, and ROBERTS, JJ., concur.